Filed 10/19/15 In re S.T. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re S.T., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
S.T.,                                                                A143357
         Defendant and Appellant.                                    (Alameda County
                                                                     Super. Ct. No. SJ14022816)



         S.T. appeals from a dispositional order of probation upon her admission of the
misdemeanor offense of disturbing the peace with loud and unreasonable noise (Pen.
Code,1 § 415, subd. (2)). She contends that the probation condition requiring her to
submit her electronic devices to search upon the request of a probation officer or peace
officer is unreasonably applied to her, unconstitutionally overbroad, and violates
California’s Invasion of Privacy Act (§ 632). We conclude that the condition is
unreasonable under People v. Lent (1975) 15 Cal. 3d 481 (Lent) and therefore modify the
judgment to strike it.
                                      I. FACTUAL BACKGROUND
         Defendant was charged, pursuant to Welfare and Institutions Code section 602,
with misdemeanor burglary (§ 459, count 1) and misdemeanor petty theft (§ 484,
         1
             Unless otherwise indicated, all further statutory references are to the Penal Code.

                                                             1
subd. (a), count 2). The charges stemmed from an incident in which defendant and two
of her friends shoplifted merchandise from the Macy’s Pleasanton store on
February 25, 2014. Defendant and her friends took several items of clothing into a fitting
room, and subsequently left the store with the merchandise. The store’s loss prevention
personnel observed defendant and the other two minors leave the fitting room with their
purses and bags full, leaving no clothing behind in the fitting room. The store’s loss
prevention personnel apprehended defendant and the other minors outside the store.
They discovered that the security sensors on the clothing had been covered in aluminum
foil to prevent the thefts from being detected. Six items with a total retail value of $235
were recovered from defendant.
       On July 7, 2014, defendant entered a negotiated plea admitting the offense of
disturbing the peace with loud and unreasonable noise (§ 415, subd. (2)) as a reasonably
related offense of count 1. The court dismissed count 2.
       On August 25, 2014, the court placed defendant on probation on conditions
including that she “submit to a search of [her] person, any container [she] may have or
own, [her] vehicle, residence, or any of [her] electronics day or night upon the request of
a Probation Officer or peace officer . . . .” Defendant objected to the search condition of
her electronic devices. The court noted that it was imposing the condition given
defendant’s indication that she used marijuana.2 It stated, “I find from past experiences
that very often minors, when they are using, will show themselves on their electronic
devices actually using drugs or displaying drugs or paraphernalia.” The court also
imposed standard drug conditions and ordered that she not contact or associate with her
co-participants in the offense.




       2
        The probation report indicated that defendant admitted smoking marijuana on a
daily basis until December 2013.

                                             2
                                    II. DISCUSSION

       Defendant contends that the juvenile court abused its discretion in imposing the
probation condition requiring her to submit her electronic devices to search upon the
request of a probation officer or peace officer.
       We asked the parties to brief the issue of whether the appeal was moot because it
appeared from the record that defendant might have completed her term of probation.
The record contains the Juvenile Detention Disposition Report which indicates that
defendant’s term of probation was 90 days. Her appellate counsel, however, informs us
that the entry is incorrect and contrary to the dispositional order. The Attorney General
notes that the record does not reflect whether defendant successfully completed
probation. Because defendant may still be subject to the conditions of probation, the
issue is not moot.
       Juvenile courts have broad discretion in establishing the conditions of probation.
“The court may impose ‘any . . . reasonable conditions that it may determine fitting and
proper to the end that justice may be done and the reformation and rehabilitation of the
ward enhanced.’ [Citation.]” (In re Antonio R. (2000) 78 Cal. App. 4th 937, 940.)
Juveniles are deemed to be more in need of guidance and supervision than adults; thus,
their rights are more circumscribed. (Id. at p. 941.) Hence, a condition of probation that
would be impermissible for an adult offender may be reasonable for a minor. (In re
Frank V. (1991) 233 Cal. App. 3d 1232, 1242.)
       The juvenile court’s discretion, however, is not unlimited. A juvenile probation
condition must relate to the crime of which the offender was convicted; relate to conduct
which is itself criminal; or require or forbid conduct which is reasonably related to future
criminality. (Lent, supra,15 Cal.3d at p. 486; In re Babak S. (1993) 18 Cal. App. 4th 1077,
1084.) A condition of probation that forbids conduct which is not itself criminal is valid
only if that conduct is reasonably related either to the crime of which the defendant was
convicted or to future criminality. (Ibid.)

                                              3
         In In re Erica R. (2015) __ Cal.App.4th __ [2015 Cal.App. LEXIS 843] (Erica
R.), Division Two of this District addressed the same issue presented here. There, the
defendant admitted a misdemeanor possession of ecstasy offense. (Id., slip opn. at p. 1.)
The juvenile court imposed a similar condition to the one here—requiring the defendant
to submit her electronic devices to search and to provide her electronic passwords to her
probation officer.3 (Id., slip opn. at p. 3.) Our colleagues in Division Two held that the
condition was invalid under Lent, because it had no relationship to the crime of
possession of ecstasy and there was no evidence that connected the defendant’s use of
electronic devices to her possession of any drugs. (Ibid.)
         The Erica R. court further held that the electronic search condition was not
reasonably related to preventing future criminality. (Erica R., supra, slip opn. at p. 6.)
Like the juvenile court in the present case, the court in Erica R. also remarked that in its
experience, many minors often use electronic devices to show themselves using drugs.
(Ibid.) Division Two reasoned that the condition was not justified because there was
nothing in the record to connect the defendant’s use of electronic devices to illegal drugs.
“ ‘[B]ecause there is nothing in [the defendant’s] past or current offenses or [her]
personal history that demonstrates a predisposition’ to utilize electronic devices or social
media in connection with criminal activity, ‘there is no reason to believe the current
restriction will serve the rehabilitative function of precluding [the defendant] from any
future criminal acts.’ [(In re D.G. (2010) 187 Cal. App. 4th 47, 53.)]” (Id., slip opn. at
p. 6.)
         We agree with the reasoning of Erica R. Here, as well, there is nothing in the
record connecting defendant’s offense or her prior marijuana usage to electronic devices.
The court’s imposition of an electronic search condition bears no relationship to the
crime of disturbing the peace with loud or unreasonable noise or to the underlying petty

         3
        The juvenile court here did not require defendant to disclose her passwords to her
probation officer as a condition of probation.

                                               4
theft alleged in the petition. There is nothing in the record to support a finding that
defendant used a cell phone or any electronic devices to plan the offense or to further its
commission, or even, as the juvenile court suggested, to record her past use of marijuana.
As in Erica R., the electronic search condition is not related to the crime of which
defendant was convicted nor is it reasonably related to preventing future criminality. It is
therefore invalid. (Erica R., supra, slip opn. at p. 7; Lent, supra, 15 Cal.3d at p. 486.) In
light of our disposition, we need not reach defendant’s constitutional or statutory
arguments. (Erica R., supra, at p. 3; Sanchez v. City of Modesto (2006) 145 Cal. App. 4th
660, 671.)
                                    III. DISPOSITION
       The disposition is modified to strike the probation condition requiring defendant to
submit “any electronics under [her] control” to search. In all other respects, the
disposition is affirmed.




                                                  _________________________
                                                  Rivera, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Streeter, J.


                                              5